Citation Nr: 1044459	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include lumbosacral strain and/or degenerative arthritis of 
the lumbar spine.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for heart palpitations.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 
1992.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing at the RO in February 2010, and a 
transcript from such hearing has been associated with the claims 
file.  In March 2010, he submitted additional evidence in support 
of his claims, along with a written waiver of review of such 
evidence by the agency of original jurisdiction (AOJ).  The Board 
notes that, prior to the hearing and after the last adjudication 
of the Veteran's claims in January 2009, additional evidence in 
the form of VA treatment records dated from October 2008 through 
November 2009 and VA examination reports was associated with the 
claims file.  Such records generally indicate current diagnoses 
of a low back disorder, hypertension, and heart palpitations with 
an abnormal electrocardiogram.  The AOJ will have the opportunity 
to consider the evidence with respect to heart palpitations upon 
remand, as discussed below.  Otherwise, this evidence is 
duplicative of the evidence already considered by the AOJ and, 
therefore, has no bearing on the appeal.  Therefore, the Board 
may properly consider such evidence at this time with no 
prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).  

The issue of service connection for heart palpitations is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had 
low back pain during service and continuously since that time, 
and his chronic low back disorder, currently diagnosed as 
degenerative lumbar disc disease with chronic low back pain, has 
been medically linked to service.  

2.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran to 
withdraw the appeal as to the issues of service connection for a 
bilateral knee disorder.

3.  The weight of the evidence does not establish that the 
Veteran was diagnosed with hypertension, or met the criteria for 
hypertension for VA purposes, at any time during service or 
within one year following discharge, or that such disorder was 
otherwise incurred or aggravated as a result of service.  


CONCLUSIONS OF LAW

1.  Degenerative lumbar disc disease with chronic low back pain 
was incurred as a result of active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have 
been met with respect to service connection for a left knee 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran have 
been met with respect to service connection for a right knee 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

4.  Hypertension was not incurred or aggravated as a result of 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran in 
March 2010, which requested to withdraw the appeal as to the 
issues of service connection for a bilateral knee disorder, in 
accordance with 38 C.F.R. § 20.204(a) and (b).  As such, there 
remain no allegations of error of fact or law for appellate 
consideration.  Therefore, the Board has no jurisdiction to 
review this appeal, and the appeal is dismissed without prejudice 
as to the issues of service connection for a left knee disorder 
and a right knee disorder.  See 38 C.F.R. § 20.202.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board's decision herein to grant service connection for a 
low back disability constitutes a full grant of the benefit 
sought on appeal, no further action is necessary to comply with 
the VCAA and implementing regulations in this regard.

With respect to service connection for hypertension, the Veteran 
was advised in June 2004, prior to the initial unfavorable rating 
decision in February 2005, of the evidence and information 
necessary to substantiate his claim, and the responsibilities of 
the Veteran and VA in obtaining such evidence.  In December 2006, 
he was again advised of these requirements, as well as of the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
The timing defect with respect to this letter was cured by the 
subsequent readjudication of the claim, including in a January 
2009 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).   

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA and private treatment 
records have been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  In particular, there is no indication that he receives 
any benefits from the Social Security Administration pertaining 
to his claimed disability.  Additionally, the Veteran was 
provided with a VA examination pertaining to hypertension in 
October 2007.  Neither the Veteran nor his representative have 
argued that such examination is inadequate for adjudication 
purposes, and a review of the examination report reveals no 
inadequacies.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim at this time.

III. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, organic diseases of 
the nervous system (such as degenerative disc disease), and 
hypertension, will be presumed to have been incurred in or 
aggravated by service if they manifest to a degree of 10 percent 
within one year after separation from service, even if there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date, however 
remote, will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.  

Where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).  The Board, as fact finder, retains the 
discretion to make credibility determinations and weigh the lay 
and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed not 
credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay 
evidence may not be deemed not credible solely due to the absence 
of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Low back disability

The Veteran testified in February 2010 that he was treated for 
back pain during service and was prescribed pain pills and muscle 
relaxants, although he does not remember any specific instances.  
Service treatment records document no complaints or treatment for 
low back pain.  However, the Veteran has submitted a letter from 
his military supervisor for the period from 1989 to 1992, which 
summarizes physical activities the Veteran performed on a regular 
basis, including while wearing heavy equipment, and states that 
the Veteran often complained of back pain during that period.  
Additionally, the Veteran reported recurrent back pain at his 
April 1992 separation examination.  Based on such evidence, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that he experienced low back pain to some extent during 
service, although there was no diagnosed disorder.
      
At a September 2004 VA examination, the Veteran reported pain in 
the lumbar spine, with no leg pains or neurological symptoms.  
The examiner concluded that the Veteran's low back was normal 
upon examination, including range of motion testing, but an x-ray 
or MRI of the back was not performed at that time.  

The Veteran first sought treatment for low back symptoms in April 
2006, when he reported back pain during service and on-and-off 
over the years, with pain in the left hip beginning a few years 
earlier.  An MRI at that time showed degenerative disc disease of 
the lumbar spine at L4-L5 level and a mild centrally bulging disc 
at L5-S1 level.  VA and private treatment records dated from 
April 2006 through March 2007 reflect diagnoses including 
lumbago, lumbosacral neuritis not otherwise specified, 
degenerative joint disease, degenerative lumbar disc disease, and 
lumbar/lumbosacral disc degeneration.  

The Veteran asserts that, although he did not seek treatment 
prior April 2006, he had off-and-on low back pain continuously 
since service and "dealt with it" using over-the-counter 
medications until the pain got bad enough for him to seek 
treatment.  The Veteran further states that he did not seek 
treatment earlier because he was afraid he would lose his job as 
a police officer if they learned of his low back problems, he 
cannot take most pain medications due to his severe 
gastroesophageal reflux disease, and narcotic pain pills would 
interfere with his police duties.  See, e.g., April 2007 
statement.

At an October 2007 VA spine examination, the Veteran reported an 
onset of lumbar pain in 1985, with no history of trauma.  He also 
reported symptoms of decreased motion, stiffness, moderate lumbar 
pain on a daily basis lasting for a few minutes, and mild 
radiating pain to the left leg.  Neurological and physical 
examinations were performed, including range of motion testing, 
and x-rays indicating a clinical history of degenerative disc 
disease revealed a normal lumbosacral spine.  The VA examiner 
opined that the Veteran does not have degenerative disc disease 
or arthritis of the lumbar spine.  However, he opined that the 
Veteran's "l[u]mbar strain is as least likely as not related to 
his service more than 15 years ago."

In March 2008, a private MRI showed shallow, central disc 
protrusions at the L4-L5 and L5-S1 levels without nerve root 
compression.

As the nature and etiology of the Veteran's low back disability 
remained unclear, the Board requested an opinion from an 
orthopedic specialist with the Veterans' Health Administration 
(VHA).  In a June 2010 opinion, based on a review of the entire 
claims file, the specialist opined that the Veteran's current low 
back disorders are chronic low back pain and degenerative lumbar 
disc disease.  The specialist further opined that it is likely 
(probability of 50 percent or more) that such current disorders 
were incurred or aggravated as a result of his active duty 
service.  The specialist reasoned that review of the record 
reveals a history consistent with chronic low back pain, and 
there were objective findings of degenerative disc disease in an 
April 2006 lumbar MRI.  The specialist further reasoned that the 
Veteran should not be penalized for "toughing it out" and 
dealing with his back problems without seeking medical attention 
until after separation from service.
      
Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that he is entitled to service connection for degenerative 
lumbar disc disease with chronic low back pain.  As noted above, 
the Veteran is competent to testify to the continuity of 
observable symptoms after an in-service injury, and the absence 
of contemporaneous medical evidence alone does not render such 
lay testimony not credible.  See Layno, 6 Vet. App. at 469-71; 
Buchanan, 451 F.3d at 1337.  Further, the Board finds the 
Veteran's statements as to low back pain during service and 
continuously since that time to be credible, as they are 
generally consistent with the other evidence of record.  
Additionally, the medical evidence indicates at least a 50 
percent probability that the Veteran's lumbar strain, as well as 
his currently diagnosed degenerative lumbar disc disease with 
chronic low back pain, are related to service.  See October 2007 
VA examination report; June 2010 VHA specialist's report.  Such 
opinions were based on a review of all evidence of record.  
Accordingly, service connection for a chronic low back disability 
is warranted.

Hypertension

The Veteran admits that he was first diagnosed with hypertension 
many years after service, and no provider has told him this 
condition is due to service.  However, he claims that service 
connection is warranted for hypertension because he had many high 
blood pressure readings during service, and the only reason he 
was not diagnosed with hypertension then was because he saw many 
different doctors.  See, e.g., March 2006 statement, February 
2010 hearing transcript.

For VA purposes, hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at least 
three different days.  Hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  

The Veteran's service treatment records include numerous blood 
pressure readings.  There were no readings meeting the criteria 
for isolated systolic hypertension.  Although the Veteran had 
diastolic blood pressure of 90 mm. or greater on approximately 35 
occasions, there were also readings below 90 mm. on approximately 
60 occasions.  In April 1982, the Veteran was advised to do a 
five-day blood pressure check after a reading of 140/96 and was 
diagnosed with "rule out sustained hypertension."  However, 
there is no documented diagnosis of hypertension.  Significantly, 
an August 1987 periodic examination and coronary artery risk 
evaluation intervention statement advises the Veteran as to 
programs to stop smoking and adjust his diet, but not as to blood 
pressure control.  In April 1989, the Veteran was noted to have 
high blood pressure based on a reading of 140/96, and was advised 
to follow up after one week.  In January 1992, the Veteran had 
readings of 160/100 and 162/118, and he was advised to follow up 
for blood pressure the following Monday.  He was again noted to 
be conducting a five-day blood pressure check in February 1992, 
but he was not thereafter diagnosed with hypertension.  In his 
April 1992 separation examination, the Veteran reported no high 
blood pressure, and no hypertension was objectively noted.  

After service, the Veteran's private family provider recorded 
blood pressure of 140/100 in September 1995 but did not diagnose 
hypertension.  The Veteran was being seen for dizzy spells which 
were noted to be possibly related to gastrointestinal problems.  
A December 1996 private emergency room record reflects sudden 
increased blood pressure with other symptoms including sudden 
left side pain, with a diagnosis of transient elevation of blood 
pressure.  The Veteran was advised to see his regular provider 
the following week if his diastolic pressure remained over 90.  
There is no indication that he did so.  In November 1997, the 
Veteran called his family provider with complaints of elevated 
blood pressure on three consecutive days of 172/118, 146/95, and 
146/96, and he measured his blood pressure as 158/92 on that day.  
The first documented diagnosis of hypertension is in an April 
1999 private treatment record, based on a blood pressure reading 
of 152/100.  In a June 2000 letter, a private provider stated 
that the Veteran had hypertension that required medication.  The 
evidence reflects continued treatment with medication since that 
time.  See, e.g., March 2008 VA treatment record.

The October 2007 VA heart examiner noted that review of the 
Veteran's service treatment records showed that most blood 
pressure readings were normal, and the readings were rarely 
borderline, and the Veteran was never treated for hypertension 
during service.  The examiner further noted a diagnosis of mild 
hypertension for 8 years, or since approximately 1999.  These 
notations are generally consistent with the Board's independent 
review of service and post-service treatment records, as 
summarized above.  Accordingly, the VA examiner opined that the 
Veteran's current hypertension was not caused by or the result of 
service.

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for hypertension.  Specifically, the 
evidence of record does not establish diastolic blood pressure of 
predominantly 90 mm. or greater, or systolic blood pressure 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm., during service or within one year following 
discharge.  Further, the October 2007 VA examiner opined that the 
Veteran's current hypertension is not related to service, based 
upon a thorough review of all evidence of record.  There is no 
medical evidence of record linking the Veteran's hypertension to 
service.

The Board observes that the Veteran is competent to report having 
many high blood pressure readings (or diastolic pressure of over 
90 mm.) during service, and he is also credible as to these 
statements, as they are corroborated by his treatment records.  
However, the evidence of record reflects many more diastolic 
pressure readings that were below 90 mm.  As such, the criteria 
for hypertension for VA purposes were not met.  The nature of 
vascular conditions, including hypertension, is such that the 
Veteran is not competent to testify to a diagnosis, as such 
question requires specialized knowledge, training, or experience.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 
21 Vet. App. at 308.  Further, to the extent that he may be 
competent as to this issue, the Board finds that the Veteran's 
testimony that his hypertension was incurred or aggravated by 
service is outweighed by the other evidence of record, including 
service treatment records, private treatment records, and the 
October 2007 VA examination report.  

In this regard, the Veteran was never diagnosed with hypertension 
based on high blood pressure readings during service, despite 
being followed on several occasions for blood pressure, including 
on one instance to rule out sustained hypertension.  Moreover, 
the Veteran was noted to have only transient elevated blood 
pressure several years after service in December 1996, and he was 
first diagnosed with hypertension in 1999.  Although the Veteran 
may have met the criteria for hypertension in November 1997, 
based on readings over three consecutive days, this was still 
over five years after his discharge from service.  

In summary, the evidence of record does not establish that the 
Veteran was diagnosed with hypertension, or met the criteria for 
hypertension for VA purposes, at any time during service or 
within one year following discharge, and the weight of the 
evidence does not reflect that such disorder was incurred or 
aggravated as a result of service.  As the preponderance of the 
evidence is against service connection for hypertension, the 
benefit of the doubt doctrine does not apply and the Veteran's 
claim must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for degenerative lumbar disc disease with 
chronic low back pain is granted.

The appeal as to service connection for a left knee disorder is 
dismissed.

The appeal as to service connection for a right knee disorder is 
dismissed.

Service connection for hypertension is denied.


REMAND

With regard to heart palpitations, the Veteran's service 
treatment records reflect complaints in May 1988 of heart 
fluttering or racing, occasionally with left chest pain and left 
arm numbness, which resolved spontaneously.  The Veteran stated 
that the episodes had been occurring off and on for several 
years.  He had similar complaints thereafter, and several EKGs 
and a Holter monitor report were noted to abnormal, with 
occasional sinus arrhythmia or sinus tachycardia.  See, e.g., 
August 1988, September 1988, August 1992 records.  However, 
several studies, including EKGs, were normal, and there were no 
other noted cardiac abnormalities.  At one point, in July 1989, 
the Veteran was diagnosed with anxiety after complaints of 
occasional chest pain and the plan was medication for episodic 
rapid heart rate.  

Post-service VA and private treatment records dated from August 
1995 forward reflect similar complaints.  Workups were generally 
negative, and the Veteran was diagnosed with possible "slow 
PAT" in August 1995 and probable panic attacks in January 1996, 
after negative workups.  The Veteran was noted to have a history 
of panic attacks in a December 1996 private emergency room 
record.  However, a January 1998 private EKG was borderline 
normal, and a May 2009 Agent Orange examination report notes 
heart palpitations with abnormal electrocardiogram with ST 
depression.  There has generally been no objective evidence of 
cardiac disease.  

Upon examination and review of the claims file, the October 2007 
VA examiner rendered a diagnosis of occasional palpitation, not 
presented or documented during the examination, not treated, of 
unknown etiology.  Similarly, the Veteran has stated that his 
providers have been unable to determine an exact cause of his 
heart palpitations, but he states that they have been ongoing and 
consistent since they began during service.  He further states 
that the palpitations are hard to document because they are 
intermittent and occur at irregular times and intervals.  See, 
e.g., November 2005 and September 2007 statement, February 2010 
hearing transcript.

The lay and medical evidence of record, as summarized above, 
generally reflect subjective complaints of intermittent heart 
palpitations that began during service.  Although extensive 
workups have generally been negative, abnormal EKGs and sinus 
arrhythmia or tachycardia were documented during service and as 
recently as May 2009.  However, the etiology of such findings has 
not been determined.  The Board notes that sinus arrhythmia is 
generally not considered abnormal, and sinus tachycardia can be 
normal (such as during exercise or anxiety) or abnormal (as 
associated with various conditions).  See Dorland's Illustrated 
Medical Dictionary 135, 1890 (31st ed. 2007).  As noted above, 
the Veteran has been diagnosed with panic attacks or anxiety on 
several occasions after negative workups with reported heart 
palpitations.  There is no indication in the claims file that he 
is currently service connected for panic attacks or anxiety.

Entitlement to service connection is limited to cases where a 
disease or injury during service results in a disability, and, 
therefore, service connection may not be granted where there is 
no present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Similarly, evidence of a symptom alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, service connection may be granted where a disability is 
present at any time during the course of the appeal, even if 
symptoms or manifestations resolve prior to adjudication.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As such, the Board finds that further development is necessary 
for a fair adjudication of this claim.  Specifically, the Veteran 
should be a scheduled for a VA examination with a cardiologist to 
determine the nature and etiology of any disability manifested by 
heart palpitations during the course of the appeal.  The examiner 
should identify any current disability based on a review of the 
claims file, as well as examination and appropriate diagnostic 
tests, and state whether it is at least as likely as not that 
such disability was incurred or aggravated by service. 

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination with a cardiologist 
to determine the nature and etiology of 
his heart palpitations.  The entire claims 
file and a copy of this remand should be 
made available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following:

(a)  Identify any current disability 
manifested by heart palpitations, to 
include based on any symptoms that 
may have resolved during the course 
of the appeal.  In so doing, the 
examiner should state whether any 
diagnosed sinus arrhythmia or 
tachycardia is "normal" or, rather, 
whether it constitutes a disability.

(b)  State whether it is at least as 
likely as not (probability of 50 
percent or more) that any diagnosed 
disability manifested by heart 
palpitations was incurred in or 
aggravated by the Veteran's active 
duty service from February 1981 to 
August 1992, or manifested to a 
degree of at least 10 percent within 
one year following discharge from 
service.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

2.  After completing any further 
development as may be indicated by any 
response received upon remand, the AOJ 
should readjudicate the service connection 
claim for heart palpitations based on all 
lay and medical evidence of record.  If 
the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran need not take any action unless notified.  However, 
he and his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
the examination requested in this REMAND is to obtain information 
and/or evidence which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655, failure to cooperate by attending the 
requested VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


